     Case 1:19-cv-01695-NONE-HBK Document 40 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL THOMAS DE’ARMOND, JR.,                   Case No. 1:19-cv-01695-NONE-HBK
12                      Plaintiff,                     ORDER GRANTING DEFENDANT'S EX
                                                       PARTE MOTION TO MODIFY AMENDED
13           v.                                        SCHEDULING ORDER FOR DEADLINE TO
                                                       FILE EXHAUSTION BASED SUMMARY
14    J. WHITE,                                        JUDGMENT MOTION
15                      Defendant.                     (Doc. No. 39)
16                                                     Deadline to File Motion for Summary Judgment
                                                       on Exhaustion: November 5, 2021
17

18

19          Pending before the Court is Defendant’s September 2, 2021 ex parte motion to modify

20   scheduling order to extend the time to move for summary judgment on exhaustion grounds.
21   (Doc. No. 39). The current deadline to file an exhaustion-based summary judgment motion is

22   September 6, 2021. (Doc. No. 38). Defendant requests a sixty-day extension to this deadline due

23   to delays in receiving discovery from Plaintiff. (See generally Doc. No. 39). Fed. R. Civ. P. 6(b)

24   provides for extending deadlines for good cause shown, if the request to extend time is made

25   before the existing deadline. Defendant filed his motion before the current deadline passed and

26   the Court finds good cause to warrant an extension of time.
27          Accordingly, it is ORDERED:

28          1.      Defendant’s ex parte motion (Doc. No. 39) is GRANTED.
     Case 1:19-cv-01695-NONE-HBK Document 40 Filed 09/07/21 Page 2 of 2


 1            2.      The deadline to file an exhaustion-based summary judgment motion is extended to

 2   November 5, 2021.

 3            3.      The remaining deadlines in the Amended Scheduling Order (Doc. No. 38) remain

 4   the same.

 5

 6
     Dated:        September 4, 2021
 7                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
